Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ROBERT LIPCSIK on 4/19/21.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1:
Line 2 is changed from “a plurality of support elements for supporting part of a load of a vehicle” to --a plurality of support elements that define an axial end face of the wheel and tire assembly for supporting part of a load of a vehicle--
Claim 4:
In line 2, “a rubber compound” is changed to --the rubber compound—
Claim 5:
In line 1, “bubbles” is changed to --the closed cells--
Claim 11:
Line 3 is changed from “a plurality of support elements secured to the hub member for supporting part of a” to --a plurality of support elements that define an axial end face of the wheel and tire assembly secured to the hub member for supporting part of a--

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617